Citation Nr: 0506437	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  96-45 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran testified before the undersigned Veterans Law 
Judge in April 1998.  A transcript of the hearing is 
associated with the claims file.  This case was remanded by 
the Board in September 1998 for further development and is 
now ready for appellate review.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of gout.

2.  Post-service evidence is negative for gout pain for many 
years after military discharge.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current diagnosis of gout.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At a hearing before the Board, the veteran testified that he 
developed symptoms with his feet during service but it was 
not called gout.  He acknowledges that he was never told he 
had gout while on active duty.  He indicated that he did not 
learn he had gout until after he was discharged.  He reported 
that his feet burned, hurt, swelled, and itched while he was 
on active duty.  He noted that he sought treatment and would 
soak his feet but was eventually told if he kept seeking 
treatment he would be put-out of the military.  

The veteran indicated that he continued to have problems and 
was given "APC" pills, which he described as like an 
Aspirin.  He reported that he continued to have problems with 
his feet after discharge and took over-the-counter medication 
until the 1970s.  He could not recall who he was treated by 
at that time but related that he obtained medication from the 
VA beginning in 1991.

Service medical records reflect that the veteran sought 
treatment in May 1955 for a sore toe.  He was diagnosed with 
athletes foot, left.  In June 1955, it was reported that his 
leg itched and he was noted to have possible athletes feet.  
On both occasions, he was given soaks for his feet and 
returned to duty.  Parenthetically, the Board notes that the 
veteran has previously been denied service-connection for 
athletes feet.

There are no other complaints of, treatment for, or diagnoses 
related to the veteran's feet during his remaining 2+ years 
of active duty.  The service separation examination reveals a 
normal clinical evaluation of the veteran's feet.  Therefore, 
the Board concludes that there is no evidence of a chronic 
gout disorder noted during active duty.

Post-service medical evidence is negative for complaints of 
gout for many years after discharge.  Although the veteran 
has asserted a diagnosis of gout since the 1970s or 1980s, 
the Board finds that the first mention of gout was noted in a 
VA outpatient treatment records dated in 1991.  At that time, 
he was noted to have a history of gout since 1955 and was 
under good control with allopurinol.  

In October 1995, the veteran suffered a stroke.  At the time 
of the work-up, his past medical history was significant only 
for hypertension.  There was no mention of gout during any of 
the hospital records.  In February 1996, he filed a claim for 
nonservice-connected pension and for service-connection for 
gout.

In a June 1996 VA examination, the veteran related that he 
developed arthritis or painful feet in 1955 during boot camp.  
He indicated that he sought treatment several times and was 
given "APC's."  The examiner noted that the veteran was 
apparently developing gout but it was not diagnosed until the 
1980s at a VA hospital.  He continued to have attacks of 
painful arthritis, particularly in the big toes, and was on 
medication for gout, which controlled it pretty well.  After 
a physical examination, the final diagnoses included a 
"strong history of gout."

In a July 2002 clinic note, the veteran related a history of, 
among other things, gout since the 1980s, with the last 
attack reported as 1 1/2 years previously.  The diagnoses 
included gout and he was noted to be on allopurinol.  
Subsequent outpatient treatment records show an on-going 
medical history of gout. 

Based on the above evidence, the Board finds that the claim 
must be denied.  To that end, the Board places significant 
probative value on the absence of a diagnosis of gout or 
symptomatology which could reasonably be associated with gout 
during active duty.  While he reported some problems with his 
feet, it was attributed to athletes feet.  There was no 
diagnosis or suggestion of gout and the separation 
examination was normal.

Moreover, gout was not mentioned in the medical records until 
1991, nearly 35 years after military discharge.  Even the 
veteran has acknowledged that he was not diagnosed with gout 
until 1970 at the earliest, some 13 years after discharge.  
Regardless of when he was diagnosed, the Board places 
significant probative value on the gap of time between 
discharge from military service and the first diagnosis of 
gout.  

Even if diagnosed in the 1970s, the Board finds that the 
post-service symptomatology is too remote in time to support 
a finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1957 and diagnosis in the 
1970s.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  

Finally, no physician has established a medical nexus between 
the veteran's complaints associated with gout and military 
duty.  While the VA examiner noted a history of gout, this 
history appears to be based solely on the statement of the 
veteran.  However, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  

Since gout was not noted in service, there is no possibility 
of showing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) ("where the condition noted during service . . . 
is not, in fact, shown to be chronic . . . [,] then a showing 
of continuity after discharge is required to support the 
claim.").  Inasmuch as gout was not noted in service or 
until many years after service, and no physician has 
indicated that his current gout is related to any incident of 
the veteran's service, the Board finds that the claim must be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in November 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2002 and November 2004 supplemental statements of 
the case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letters was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  At his hearing, he testified that he had received 
private medical treatment but a request for those records or 
an offer to obtain them went unanswered.  In this case, the 
veteran's service medical records and all identified and 
authorized post-service VA and private medical records 
relevant to the issue on appeal have been requested or 
obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in June 1996.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for gout is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


